 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 464Medic One, Inc. and International Association of EMTs and Paramedics, NAGEŒSEIU, AFLŒCIO. Cases 9ŒCAŒ36620Œ1 and 9ŒRCŒ17204 June 26, 2000 DECISION, ORDER, AND DIRECTION OF SECOND ELECTION BY MEMBERS FOX, LIEBMAN, AND HURTGEN On October 26, 1999, Administrative Law Judge Earl E. Shamwell Jr. issued the attached decision.  The Re-spondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified.2 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Medic One, Inc., Cincinnati, Ohio, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. 1. Insert the following as paragraph 1(e). ﬁ(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.ﬂ 2. Substitute the attached notice for that of the admin-istrative law judge. IT IS FURTHER ORDERED that the election in Case 9ŒRCŒ17204 shall be set aside and this case is remanded to the Regional Director of Region 9 to conduct a new election at a time and place determined by him. [Direction of Second Election omitted from publica-tion.]                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. In adopting the judge™s recommendation to set aside the election, we note that even absent Supervisor Neff™s statement that he would ﬁkick [employees™] assesﬂ if they voted for the Union, the remaining 8(a)(1) violations would warrant setting aside the election. In the absence of exceptions, we adopt pro forma the judge™s rec-ommendation to overrule the Excelsior list objections.  Further, no exceptions have been filed to the judge™s dismissal of the 8(a)(3) alle-gations and his dismissal of the 8(a)(1) allegation involving Supervisor Neff™s interrogation of employees. 2 The judge inadvertently omitted certain required provisions from his Order.  We correct these omissions here. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  Section 7 of the Act gives employees these rights. To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  WE WILL NOT threaten our employees with loss of wages and benefits if they select the Union as their co-lective-bargaining representative. WE WILL NOT inform our employees that regularly scheduled wage increases would be postponed until after the union campaign and election. WE WILL NOT threaten our employees with physical harm if the Union were selected as the employees™ col-lective-bargaining representative. WE WILL NOT inform our employees that if they se-lect the Union as their collective-bargaining representa-tive they will be required to pay for damages arising out of accidents involving company vehicles. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. MEDIC ONE, INC. Linda B. Finch, Esq., for the General Counsel. Timothy P. Reilly, Esq. (Taft, Stettinus & Hollister LLP), of Cincinnati, Ohio, for the Respondent. Mark Pinkas, National Vice President, International Associa-tion of EMTS and Paramedics, NAGEŒSEIU, AFLŒCIO, of Ventura, California, for the Charging Party. DECISION STATEMENT OF THE CASE EARL E. SHAMWELL JR, Administrative Law Judge.  These consolidated cases were heard before me in Cincinnati, Ohio, on May 17 and 18, 1999, pursuant to unfair labor practice charges filed originally on March 5, 1999, by the International Association of EMTs1 and Paramedics, NAGEŒSEIU, AFLŒCIO (the Union) against Medic One, Inc. (the Respondent); these charges were amended on April 15, 1999, by the Union.  On April 15, 1999, the Regional Director for Region 9 issued a complaint against the Respondent.  1 EMTs are emergency medical technicians. 331 NLRB No. 56  MEDIC ONE, INC. 465On February 1, 1999, the Union filed its petition for certifi-
cation of representative with the National Labor Relations 
Board (the Board), and an election was held on March 12, 
1999, pursuant to the provisions
 of a Stipulated Election 
Agreement approved by the Regional Director on February 10, 
1999.  On April 15, 1999, the Regi
onal Director issued a report 
on objections to election,
2 order directing hearing, order con-
solidating cases, and order tran
sferring cases to the Board. 
The complaint
3 alleges that the Respondent violated Section 
8(a)(1) of the National Labor Relations Act (the Act) by threat-
ening its employees with loss of
 benefits and wages and physi-
cal harm, and by informing them that they would be required to 
pay the deductible amounts on in
surance claims arising from 
accidents involving the Respondent™
s vehicles if they selected 
the Union as their collective-bargaining representative.  The 
Respondent also allegedly violat
ed Section 8(a)(1) by inform-
ing its employees that regularly scheduled wage increases 
would be postponed until after the union campaign (election).  
Lastly, the Respondent is charged with violating Section 8(a)(1) 
and (3) of the Act by suspending an employee because she 
supported the Union and engaged in concerted activities and/or 
because the Respondent believed that she engaged in these 
activities. 
On or about April 22, 1999, the Respondent filed its answer 
essentially denying the commission of any unfair labor prac-
tices.  The Respondent, however, ad
mitted that the individuals 
described in paragraph 4 of the complaint, along with the re-
spective position and title associated with each, were supervi-
sors within the meaning of Sect
ion 2(11) of the Act and agents 
of the Respondent within the meaning of Section 2(13) of the 

Act.  The Respondent denied having engaged in any objection-
able conduct during the critical period governing the election.
4 The parties were represented by counsel at the hearing and 
were afforded full opportunity to be heard, to examine and 
cross-examine witnesses, and to
 introduce evidence.  The par-
ties were also afforded an opportunity to submit posthearing 

briefs.  On the entire record, including my observation of the 
demeanor of the witnesses, and 
considering the briefs filed by 
the General Counsel, the Responde
nt, and the Union, I make 
the following 
                                                          
                                                           
2 The Union, having lost the election, filed objections to the election 
on March 18, 1999.  On March 25 and 26 and April 14, 1999, the Un-
ion requested of the Regional Direct
or permission to withdraw Objec-
tions 3, 4, 9, and 10, which request was granted.  The remaining objec-
tions were numbered Objections 1, 2, 5, 6, 7, and 8 in the report which 
also included, as ﬁother conductﬂ
 affecting the election, the Respon-
dent™s alleged unlawful suspensi
on of employee Jennifer Wallace on 
February 25, 1999. 
3 The General Counsel moved, wi
thout opposition, to amend the 
complaint at the hearing as follows. 
(1) Part 2(c) was added and reads,
 ﬁAt all material times, Respon-
dent has been an employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act.ﬂ 
(2) The original part 2(c) was renumbered as part 3. 
(3) Part 5(c) was amended to reflect
 that the allegedly unlawful con-
duct by the Respondent™s maintenance supervisor, John Neff, took 

place at the Respondent™s Mitchell Av
enue, Cincinnati, Ohio facility as 
opposed to its Sycamore Township, Ohio facility.  I granted the motion 
after determining that the Respondent
 did not object and there was no 
prejudice to the Respondent. 
4 The critical period as determined by the Regional Director is Feb-
ruary 1, 1999, the date the petition was filed, through March 12, 1999, 
the election date. FINDINGS OF FACT 
I.  JURISDICTIONŠTHE BUSINESS OF THE 
RESPONDENT 
The Respondent provides transportation by ambulance ser-
vices for patients to and from medical facilities, such as hospi-
tals, nursing homes, and doctors
™ offices.  The Respondent™s 
company headquarters is located in Cincinnati, Ohio, and pro-
vides ambulance services to the ge
neral public at several facili-ties located around the greater Cincinnati area.
5  The Respon-
dent admits that in conduc
ting its operations during the 12-
month period ending April 1, 1999, it received gross revenues 
in excess of $500,000, and during that same period purchased 
and received at its Cincinnati, Ohio facilities, goods valued in 
excess of $50,000 directly from 
points outside the State of 
Ohio.  The Respondent admits, a
nd I find, and conclude that it 
is an employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act. 
II. THE LABOR ORGANIZATION 
The Respondent admits, and I find and conclude, that the In-ternational Association of EMTs and Paramedics, NAGEŒ
SEIU, AFLŒCIO
 (the Union) is a labor organization within the 
meaning of Section 2(5) of the Act. 
III.  THE UNFAIR LABOR PRACTICES 
A. Background The Respondent operates as an ambulance transport com-
pany, basically transporting pati
ents from one medical facility 
to another.  The Respondent provi
des essentially three types of 
transportation servicesŠadvanced 
life support (ALS), basic life 
support (BLS), and wheelcha
irŠbound patients.  The Respon-
dent began its operations on February 21, 1995, as a result of 
the merger of seven predecessor ambulance companies.  The 
Respondent is headquartered in 
Cincinnati, Ohio, and was the 
subject of at least one prior orga
nizational effort by the Union, 
sometime in 1997.  The Respondent, while not unionized in 
Cincinnati, is unionized by a different union in Kalamazoo and 
is party to a collective-bargaining agreement. 
The Respondent employs appr
oximately 162 employees in 
an appropriate unit in the Cincinnati area.
6  The Respondent 
operates a fleet of 70 ambulances,
 which it maintains and re-
pairs primarily at its Mitchell 
Avenue station.  The Respondent 
employs approximately four m
echanics (including a mainte-
nance supervisor) to service its 
fleet.  Employees are not re-
quired to maintain or service 
vehicles assigned to them and 
generally are not financially liab
le to the Respondent for dam-
ages arising from accidents occurring on company business.  

Employees, however, are charged with washing, cleaning, and 
 5 These facilities are located in nearby Sycamore To
wnship, Afton, 
and Middletown, Ohio, and Mitchell 
Avenue (Cincinnati).  In addition to its Cincinnati service area, the 
Respondent operates in Toledo, Ohio; 
Kalamazoo, Michigan; and Chattanooga, Knoxville, and Nashville, 
Tennessee.  This case concerns onl
y those facilities operated by the 
Respondent in the Cincinnati area. 
6 The appropriate unit set forth in 
the Stipulated Election Agreement 
is all emergency medical technicians, intermediate emergency medical 
technicians, paramedics, wheelchair care drivers, dispatchers and all 
talkers employed by the Respondent at its facilities located at Blue Ash 
Road, Sycamore Township, Ohio; 2694 BataviaŠWilliamsburg Pike, 
Afton, Ohio; 4700 Caprice Drive, Middletown, Ohio; and 4500 West 
Mitchell Avenue, Cincinnati, Ohio; 
but including all office clerical 
employees, couriers, guards, and supe
rvisors as defined in the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 466stocking their assigned vehicles
.  The Respondent is licensed 
and regulated by the Ohio Ambulance Licensing Board and is 
subject to its regulations and 
guidelines governing the operating 
practices of ambulances in the State of Ohio.  Under the Re-
spondent™s operating guidelines, ambulance crews are respon-
sible for not causing any unnece
ssary delays in the transport 
and completion of a transport of patients and specifically are 
directed to complete any transports they have embarked upon; 
transport crew exchanges are expressly forbidden.  On May 28, 
1998, the Respondent formally issued a notice of its transport 
policy essentially incorporati
ng these guidelines and warning 
all employees that violations will result in disciplinary action 
up to and including termination.
7 Beginning sometime in late D
ecember 1998, the Union be-
gan its organizing effort at the Respondent™s Cincinnati area 
facilities.  On March 12, 1999, an election was held.  The Un-
ion lost this election 69 to 50 with 10 challenged ballots.  The 
Union filed timely objections to the election, which were then 
consolidated with this unfai
r labor practice proceeding. 
B. The 8(a)(1) Violations 
1. The alleged threats of wage loss on February 23 and 24, 
1999  The complaint in paragraph 5(a) alleges that the Respondent, 
through one of its station managers, violated Section 8(a)(1) of 

the Act by telling employees th
at they would lose wages and 
other benefits if they selected the Union as their collective-
bargaining representative.
8 To establish this charge, the General 
Counsel called as witnesses Stanley Dale Lewis, a current em-
ployee, and Josey Nunn
, a former employee. 
Lewis testified that he was cu
rrently an EMT receiving $9.50 
per hour assigned to the Afton station.  According to Lewis, he 
was called in to meet with William ﬁBillﬂ Shepherd on Febru-
ary 24, 1999, and had what he described as a private father-son 
type of discussion with him about the Union.
9  Shepherd related an experience that he had had with the Teamsters Union as a 
young man over 30 years ago where he was reprimanded by the 
Union for performing a serviceŠchanging a light bulb on a trailerŠwhen that was not his j
ob.  Shepherd also told Lewis 
that the union campaign was actually part of plot, a conspiracy, 

by another company executive to get the Union in so that he 
could renegotiate company wages starting at ﬁground zeroﬂ 
with the hoped for result that wages could be reduced overall.
10  Shepherd then volunteered to Le
wis that if the Union were 
elected, the employees would probably lose a couple of dollars 
                                                          
                                                           
7 See R. Exh. 1. 
8 Objection 8 of the report on objectio
ns alleges, in essence, a similar 
charge stating that if the Union we
re voted in by the employees, their 
pay and other benefits would be adju
sted to those set out in the Re-
spondent™s Kalamazoo collective-barg
aining agreement with the United 
Auto Workers Union.  In general, Objection 8 is substantially coexten-
sive with part 5(a) of the complaint. 
9 Shepherd was the Respondent™s crew manager at the Afton station; 
he is an admitted supervisor under 
the Act.  The meeting occurred in 

the conference room at the Afton st
ation; no one else was present. 
10 Lewis testified that Shepherd further explained to him that Onder-
linde, the executive in question, al
so was instrumental in getting the 
Union in the Respondent™s Michigan operation and actually had insti-
gated the present union campaign.  According to Lewis, Shepherd said 
that Onderlinde wanted a union at Ci
ncinnati in part so that he could 
take over the general manager positi
on held by James Sakel, with 
whom Onderlinde did not get along. 
per hour.  According to Lewis, he told Shepherd that he did not 
believe that this would occur because he had discussed the 
union campaign and wage issues 
with his father-in-law who 
advised him that wages were subject to negotiation and that 
employees cannot be told they were going to lose money or 
make more money without negotia
tion.  Therefore, Lewis told 
Shepherd that his claim of a loss of $2 if the Union were 
elected was not true as he understood matters involving union 
representation. 
However, Lewis also noted that around 2 weeks before the 
election he saw a contract between a union (he believed to be 
the UAW) and the Respondent™s Kalamazoo company covering 
EMTs and wheelchair drivers.  Lewis observed the contract in 
the employees™ break area on a picnic table at the Afton station.  
According to Lewis, he read the contract and determined that 
the Kalamazoo employees made le
ss money than the Cincinnati 
employees although he could not remember the exact figures.  
Lewis had no knowledge as to w
ho may have put the contract 
on the table, but the contract was a topic of conversation among 
the employees.  Lewis did not discuss this contract with man-
agement, nor did he discuss his conversation with Shepherd 
with any of the other employees. 
Josey Nunn, a former employee,
11 testified that on February 
23, 1999, she received a page from Bill Shepherd™s wife, 

Trudy,
12 who informed her that Bill Shepherd wanted to speak 
with her in his Afton office. 
 According to Nunn, she and 
ShepherdŠher immediate supervisorŠconversed for about 30 
minutes about the Union and some other nonunion issues.  
Shepherd told her he was ﬁreally
 concernedﬂ about union issues 
at the Company, and they discussed a union contract Nunn had 
previously observed that day on the picnic table in the bay area 
of the station.
13  Shepherd specifically
 asked whether she had 
read the contract.  Nunn responde
d that she had and, in fact, 
approved of some of its provisions.  Thereupon, Shepherd, in a 
reproving tone, advised her that we
re the Union to come in, the 
employees could lose up to $2 
per hour.  According to Nunn, she had already made up her mind to support the Union.  Also, 
Shepherd was known to ﬁstretch a story 10 miles long,ﬂ so she 
did not necessarily believe him.
  But, nonetheless, his state-ments made her stop and think a
bout the possible loss of $2 per 
hour which she and a number of 
other employees with whom 
she discussed the matter thought was a lot of money.
14  11 Nunn, an advanced life support paramedic, was employed by one 
of the Respondent™s predecessor companies for around 9 years and 
joined the Respondent at its inception in February 1995.  Nunn volun-
tarily terminated her employment 
with the Respondent in April 1999 because of what she believed were several problems with the way the 
Company was operating.  Her main complaint centered on the Com-
pany™s splitting up of the paramedics
 because they were understaffed. 
12 Trudy Shepherd is the Respondent™s head of scheduling.  She did 
not testify at the hearing. 
13 According to Nunn, in their en
counter, Shepherd raised alleged 
discriminatee Wallace™s rumored i
nvolvement in the union organizing 
campaign and her possibly heading up 
the Union if it were elected.  
This matter will be discussed in a separa
te section of this decision.  It is 
noteworthy to mention that Lewis a
nd Shepherd also discussed Wallace 
in a conversation of February 24. 
14 Nunn specifically said (speaking of the loss of $2-per-hour): 
Well, like I said it played on my mind, I thought about it, I 
did.  I thought you knowŠtwo dollars an hour is a lot, but I 
thought about it.  A lot of us did, we all discussed it, we did. (Tr. 
66.) 
 MEDIC ONE, INC. 467To rebut these charges, the Respondent called William 
Shepherd.  Shepherd admitted that he had participated in ﬁcas-
ual conversationsﬂ with both 
Lewis and Nunn about various 
topics, including matters touching on the UnionŠunionism in 
general15 and the campaign specifical
ly.  Shepherd specifically 
denied making any statements about the possibility of the em-
ployees taking a $2 loss in wages were the Union to come in.  
Rather, according to Shepherd, he spoke to Lewis and Nunn as 
well as around six to seven other employees about a rumored 
$2 increase if the Union were elected.  His intent was to dispel 
this rumor and advise the employees that any raises had to be 
negotiated.
16  As to the Kalamazoo cont
ract on the picnic table, Shepherd stated that while only he and Mary Schaefer, the 
Afton station manager, have keys to his office where the con-
tract was kept, he did not know 
how the contract found its way 
onto the picnic table where the employees congregate.  Shep-
herd denied putting it there but admitted that he saw it on the 
picnic table.  Shepherd conceded that the wages in the Kalama-
zoo contract were indeed lower 
than those paid by Medic One 
in the Cincinnati area (about $2.50Œ$3 less on average) and that 
some of the employees who evidently had seen it asked him 
what he knew about it.  Shepherd told them that he only knew 
what he saw in the contract.  According to Shepherd, he did not 
know how long the contract had been on the table, but he re-
moved it when he saw it.  Shepherd acknowledged that the contract should not have been on 
the table.  Shepherd believed 
that he talked to Lewis about the rumored wage increase after 
he discovered the contract on the table; he later destroyed the 
contract. As is often the case, the resolution of a charge redounds to 
determining what version of the facts and circumstances stated 
by the participants is the more
 credible.  Regarding the conver-
sation, which undoubtedly occurr
ed between Lewis, Nunn, and 
Shepherd, I have decided to credit Lewis™ and Nunn™s version 
over Shepherd™s.  Notably, the Re
spondent in its brief argues to the contrary that Shepherd™s 
testimony should be credited over 
that of Lewis and Nunn, sugges
ting that both Lewis and Nunn 
were strong union supporters.  
Moreover, the Respondent sub-
mits that Nunn was possibly disgruntled, having quit the Com-
pany because of problems with her working conditions.  The 
Respondent argues, thusly, that
 Lewis and Nunn were biased 
against the Company.  The Respondent submits that Shepherd™s 
testimony about the rumor of a 
wage increase was corroborated 
by Paul Mascavage, an employee who claimed that he heard 

from another union adherent that there would be an increase 
were the Union to come in.
17 First, I would point out that Lewis is a current employee of 
the Respondent. The Board has long 
held that the testimony of 
current employees which contradi
cts statements of their super-
                                                          
                                                           
15 Shepherd admitted that he spoke with Lewis of his previous in-
volvement with a union and his bein
g rebuked by that union for doing 
work outside of his job classification, not being allowed to screw in a 
light bulb on a trailer.  Shepherd cl
aimed this was just ﬁcasual conver-
sationﬂ and denied telling Lewis that 
if the Union were elected things 
like that would happen, and denied 
being wary of the Union at Medic 
One. 16 Shepherd claimed to have gotten word of this $2-per-hour increase 
from different employees he overheard talking among themselves 
around the station. 
17 Mascavage, an EMTŒBasic assigned to the Mitchell station, testi-
fied at the hearing that many of 
the basic EMTs approached him, ask-

ing whether the wage increase rumor was true. 
visors is likely to be particularly reliable because these wit-
nesses are testifying adversely to their pecuniary interests.  
Flexsteel Industries
, 316 NLRB 745 (1995).
18 Lewis, however, was otherwise credible in my view.  He tes-
tified forthrightly and consiste
ntly, with no exaggeration.  
Moreover, his testimony was s
ubstantially corroborated, with 
the exception of the offending statements by Shepherd himself. 
Nunn also impressed me as a witness and, in spite of leaving 
the Company for her stated reasons, she seemed to harbor no ill 
will toward the Company or Shepherd, who, likewise, did not 
speak disparagingly of her.  
I note that Nunn had been em-
ployed with the Respondent from its inception and apparently 
was in good stead with the Company.  She was, in my view, 
forthright and honest and her testimony was corroborated both 
by Lewis and, to an extent, Shepherd.  Shepherd, however, was 
not credible in material aspects of
 his testimony and, in fact, did 
not appear to me to be entirely truthful.  For instance, his testi-

mony regarding the mysterious appearance of the contract on 
the employees™ picnic table did not ring true.  Clearly, this con-
tract was in his possession under lock and key, but Shepherd 
claimed not to know how he even acquired the contract.  He 
could only assume that corporate h
eadquarters mailed it to him.  
Shepherd ﬁhad no ideaﬂ what union was involved (in the con-
tract), but he clearly knew that
 contract and wages were $2.50Œ
$3 less than the Respondent™s.19  Shepherd also was less than 
forthright about his views regarding unions, claiming to have so-called mixed emotions about 
unions when clearly he had an 
abiding negative attitude about 
unions of over 30 years™ stand-
ing.  Shepherd™s testimony that
 his prior experience with a un-
ion had nothing to do with the present union campaign struck 
me as particularly disingenuous
.  Accordingly, I would con-
clude that Shepherd made the statements attributed to him. 
Discussion and Analysis 
As noted by the General Counsel, it is well settled by the 
Board that in the context of a union campaign employers may 
violate Section 8(a)(1) by making 
direct or implied threats to 
reduce employee benefits.  
Hamilton Plastic Products
, 309 
NLRB 678 (1992); Kenrich Petrochemical,s
 294 NLRB 519 
(1989).  However, statements comprising the alleged threats 
must be evaluated within the overall context in which the 
statements are made.  
BiŒLo Foods
, 303 NLRB 749 (1991). 
The General Counsel contends that Shepherd™s statements in 
context were intended to dissuade the Respondent™s employees 
 18 See also Gold Standard Enterprises
, 234 NLRB 618, 619 (1978); 
Georgia Rug Mill
, 131 NLRB 1304, 1305 fn. 2 (1961), enfd. in relevant 
part 308 F. 2d 89 (5th Cir. 1962).  It 
should be noted on this point that 
Lewis credibly testified that before
 the election the Respondent allowed 
him time in his work schedule to ge
t to paramedic classes he was tak-
ing.  After the election, management
 informed him that he would have 
to find a replacement on his class da
ys as it could no longer guarantee 
that he could get off work in time
 to make his classes.  Thus, the 
Board™s concerns of pecuniary risk to a testifying employee are not 
merely conjectural or theoretical
. 19 I note that another current employee, Jane Lawrence, credibly tes-
tified that she saw the union contract on the picnic table at Afton on 
March 9 and Shepherd, in her presen
ce and about six other employees, 
stated, among other things, that if the Union came in everything would 
be negotiable and employee wages woul
d start at the bottom of the pay 
scale.  Lawrence™s testimony cas
ts further doubt about Shepherd™s 
claims of immediate removal of the 
contract on February 23 or 24 and 
that he was concerned solely about rumors of pay increases if the Union 
were voted in. (Tr. 190Œ191.) 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 468from voting for the Union and were unlawfully coercive.  The 
statements, she submits, were particularly coercive in view of 
Shepherd™s concomitant actions 
of leaving the Kalamazoo con-
tract with its lower wages out for the employees to view, his 
attempt to portray the union campaign as a conspiracy or plot 
by management to reduce their 
wages, and relating a personal 
negative experience with a union.  In agreement with the Gen-
eral Counsel, I believe that und
er the totality of the circum-
stances, Shepherd™s statements (and actions) combined to inter-

fere impermissibly with the employees™ freedom to select a 
representative of their choice.  It should be noted that Lewis, by 
his own admission, was an acti
ve and open union supporter; 
Nunn, likewise, was by her 
testimony a union supporter.  
Therefore, in my view, it was not by mere coincidence or the 

result of so-called casual conversation that Shepherd sought them out in particular and at
tempted to persuade them (and 
perhaps other employees with
 whom Lewis and Nunn were 
likely to converse) to see the negatives associated with union 
representation and the futility of 
representation at the Company.  
That Nunn and Lewis did not necessarily believe him is not 
controlling as the Board™s test 
for 8(a)(1) violations does not 
turn on the employers™ motive or the success or failure of the 
attempted coercion.  Rather, the test is bottomed on whether the 
employer engaged in conduct, regardless of intent, which rea-
sonably tends to interfere with 
the free exercise of employee 
rights under the Act.  American Freightways Co., 124 NLRB 146 (1959); Roadway Express, 250 NLRB 393 (1980).  Ac-
cordingly, I conclude that the Respondent, by threatening its 

employees that they would lose wages if the union were voted 
in, violated Section 8(a)(1) of the Act. 
 2. The March 1, 1999, statement regarding postponement of 
wage increases 
 The complaint in part 5(b) alleges that on March 1, 1999, 
James Sakel, the Respondent™s 
general manager (an admitted 
supervisor), informed employees 
that regularly scheduled wage 
increases would be postponed until after the union election 
campaign.20 It is undisputed that on March 1 Sakel convened a meeting of 
about 15Œ18 employees, including Nunn, in the bay area of the 
Afton station to discuss various
 businessŠrelated subjects and 
also to provide companyŠoriented information pertaining to 
the upcoming union election.  At
 this meeting, Sakel reminded 
the employees that the Company had granted raises, instituted a 

401 (retirement) plan, and upgraded
 the insurance plan since 
the last union campaign.  It wa
s in the context of Sakel™s re-
marks about raises that Nunn spoke up and remarked that her 
partner, Joe CluffŠa paramedi
cŠhad applied numerous times 
for his raise and had not gotten 
any response from management.  
She then asked Sakel why the employees like Cluff were not 

getting the courtesy (respect) of a response from management 
regarding pay raises to which they felt they were entitled.
21  According to Nunn, Sakel said that he had not received Cluff™s 
                                                          
                                                           
20 This allegation corresponds to and is coextensive with Objection 5 
of the report on objections. 
21 The Respondent requires its employees to make written applica-
tion for any raises to which they may be entitled on wage request 
forms.  The completed forms are gi
ven to the employees™ station man-
ager who then forwards them to th
e area manager and, ultimately, to 
Sakel.  Wage increases are availa
ble to employees when they reach 
certain time in service points, e.g., at 3 months, 6 months, and 12 
months.  Employees are required to apply for raises at these intervals. 
paperwork.  At this point Cluff (who did not testify), according 
to Nunn, said that he had sent
 in his requests numerous times 
with no response from the Respondent.  Sakel again responded 
that he had not received any re
quests and suggested that Cluff 
resubmit his paperwork.  According to Nunn, Cluff filled out a 
wage form on the spot, handed it to
 Sakel, and then asked if he 
was going to get a raise.  According to Nunn, Sakel responded 
that he was sorry, ﬁbut . . . right now I can™t do anything be-
cause my hands are tied until this union issue is over with.ﬂ  
(Tr. 51.) 
Sakel admitted that at the meeting he discussed employee 
raises in general and a specific 
raise request from Cluff, but 
offered a different version of hi
s conversation with Cluff.  Ac-
cording to Sakel, when Cluff asked about an immediate raise 

and handed him the wage request 
form, he took the form but 
told Cluff there were more ﬁparametersﬂ
22 to the raise process and that Sakel could not simply 
at the time say that Cluff would 
or would not get a raise; that if he were entitled to a raise, he 

would get one.  Sakel said that he further explained to Cluff 
that if he were entitled to a raise, he would get the raise no 
sooner than after the election because the following week was 
an off week and there would not be a paycheck.
23  Thus, if 
Cluff were entitled to a raise, he would receive it after the elec-
tion. The General Counsel (joined by the Charging Party) essen-
tially contends that Sa
kel violated Section 8(a)(1) when he told 
the assembled employees that ther
e would be no wage increases 
until after the union election because his statements impermis-
sibly linked the awarding of the wage increase with the Union 
and its organizing effort.  In th
is fashion, the General Counsel 
argues the Respondent attempted 
to coerce and interfere with 
the employees™ Section 7 rights. 
 The Respondent argues that 
Sakel™s comments were statements 
of facts made in response to 
a question raised by an employ
ee who confronted him in the 
middle of the meeting and, with a hastily filled out form, asked 

for an immediate raise.  Sakel™s response, so argues the Re-
spondent, was simply his attempt 
to explain the payroll system 
and that any raise would of nece
ssity be received on the next 
pay period, which would occur after the union election.  The 
Respondent submits that the allegation in the complaint misrep-
resents the context of Sakel™
s comments and should be dis-
missed. 
Discussion and Analysis 
If the Respondent™s version of the comments made by Sakel 
to the assembled employees were credited or creditable, then 
perhaps the statements present no offense to the Act.  However, 
Nunn, whom I found to be a credible witness, provided what I 
 22 Sakel explained that the wage increase parameters he was refer-
ring to included attendance, discip
lines, the employee™s current pay 
rate, and basic qualifications of the 
employee.  Sakel, at the hearing, 
explained that these parameters we
re set out on the form.  While the 
record is not entirely clear, Sakel ev
idently did not explain in detail 
what the parameters for raises were to Cluff and the assembled em-
ployees. 
23 Sakel explained ﬁoff weekﬂ to 
mean between pay periods.  The 
Respondent pays on a biweekly basis, on Fridays.  According to Sakel, 
the employees™ next payday would have been Friday, March 5, and 
Cluff™s pay raise, if he were due one,
 could not be processed in time to 
be received by that date.  The next payday would have been March 17, 
a week after the election. 
 MEDIC ONE, INC. 469view as a vital context to the allegedly offending statement.
24  First, Sakel broached the issue of raises in his presentation to 
the employees, touting the Resp
ondent™s having granted wage 
increases without a union and thereby putting the Union in the 
mix.  Second, an employee comp
lained in response that the 
employees were not getting thei
r raises, that paperwork was 
getting lost or simply not being processed.  Third, and most 
importantly, Sakel then chose to deal with the employee™s spe-
cific request for an increase by
 linking the request not only to 
the payroll process (parameters) but, also, to the union election.  
Clearly, to me, mentioning the un
ion election was not necessary 
to explain why Cluff could not get a pay raise.  Thus, it is rea-

sonable that employees hearing 
him could conclude, as argued 
by the Charging Party, that raises were on hold because of the 
Union or that their pay in general could be adversely affected if 
the Union were voted in.25  I conclude that by informing em-
ployees that wage increases th
at may be due them would be 
postponed until after the union election, the Respondent inter-
fered with and coerced its employees in the exercise of rights 
guaranteed under Section 7 of the Act in violation of Section 
8(a)(1).  Laidlaw Waste Systems
, 307 NLRB 52 (1992). 
 3. The March 10 alleged threat of physical violence 
 The complaint in part 5(c) alleges, in essence, that Neff, the 
Respondent™s head mechanic (a
nd an admitted supervisor), 
threatened an employee with physical harm if the Union were 

voted in on March 10, 1999,
26 in violation of Section 8(a)(1). 
The facts regarding the allegation
 are for the most part not in 
dispute.  On or about March 10, Mike Parker, a paramedic as-signed to the Sycamore station, accompanied by his partner, 

paramedic William Tomblin, brought his ambulance into the 
Mitchell station for an oil chan
ge and scheduled maintenance.  
It was here that Neff told the two men that, ﬁif you guys vote 

for the union [he] would ‚kick [their] asses.™ﬂ  According to 
Parker (who testified at the hearing), he responded by asking 
why would Neff want to do that.  
Neff then said that he felt a 
union would not be good for the Company, it would hurt the 
employees and the Company.  According to Parker, Neff re-
peated his threat to kick their asses if they voted the Union in 
and these threats were made w
ithin earshot of several other 
employees.  Tomblin essentially 
corroborated Parker™s version 
of this encounter, adding that Neff initially questioned them 
concerning their feelings about the Union before making the 
physical threats.  Tomblin opine
d that Neff™s threat seemed to 
be directed at Parker but that he (and Parker) took the threats 
seriously.
27                                                           
                                                                                             
24 I note that Sakel was no novice to union electioneering and cam-
paigns because of his experience with the Union™s prior organizing 
effort as well as his having participated in the CompanyŠsponsored 
classes for supervisors dealing w
ith union electioneeringŠthe do™s and 
dont™s of the process. 
25 I note that Jane Lawrence, a
nother employee who attended the 
meeting, testified without contradiction that she heard Sakel™s remarks.  
According to Lawrence, several employees asked about raises they 
were due to receive and Sakel said all wages were on hold until after 
the union vote.  (Tr. 190.)  Thus, in 
spite of what Sakel may have meant 
to say, it seems the employees heard something quite different. 
26 This allegation corresponds to and is substantially extensive with 
Objection 6, which alleges that the Employer created an atmosphere of 
coercion, intimidation, and fear during the critical period by threatening 
employees with physical violence if the Union was voted in. 
27 Both Parker and Tomblin knew Neff and regarded him as basi-
cally a nice guy who reputedly fre
quently joked with the employees.  
Neff testified about the March 10
 encounter with Parker and Tomblin and admitted saying the remarkŠﬁkick your assesﬂŠ
attributed to him; however, Neff considered these remarks to be 
mere ﬁjoking,ﬂ28 and that he, Parker, and Tomblin merely 
laughed over the remarks and, ac
cording to Neff, their remarks 
ﬁhad nothing to do with anything that was going on, we were 
just carrying on.ﬂ  (Tr. 306.)  Ne
ff admitted that he did not see 
Parker or Tomblin often on the job. 
 4. The March 12, 1999, statement by Neff regarding 
payment for damages to vehicles 
 The complaint in part 5(d) essentially alleges that on March 
12, 1999, the Respondent informed employees that if the Union 
were voted in they would be required to pay the deductible 

amount on insurance claims arising from accidents involving 
company vehicles.
29 Here, again, the alleged statements attributed to Neff were 
made to Parker and Tomblin.  According to both men, Neff had 
come to the Sycamore station around 9 a.m. during the polling 
period on March 12 to check on a couple of vehicles which had 
been damaged in accidents some few days before.
30  Neff asked Parker which one was damaged and Parker pointed to some damage on the bumper of one of the ambulances.  Then Neff 
said that was okay because if the Union is voted in the employ-

ees would have to pay for the da
mage to the ambulances.  Ac-
cording to Parker, a number of employees were within 10Œ20 

feet of the remark.
31  None of these employees made any re-
sponse to the comment.  Neff denied making the remarks in 
question and stated that he di
d not mention the Union in any 
conversations he may have had th
at day as it was election day 
and he was under specific instructions by his supervisors not to 
discuss the Union.  However, Neff admitted that on a day he 
could not recall Parker had pointed out some damage to a vehi-
cle, but Neff insisted that he
 made no comments about employ-
ees being required to pay for an
y damages if the Union came in.  
Neff allowed that he told Parker something he tells all employ-
eesŠthat they all need to be responsible for any damage to 
company vehiclesŠbut he denied 
saying this to Parker on May 
12.32  Discussion and Analysis of the March 10 and 12 Allegations 
  Neither Parker nor Tomblin had sp
ent much time in Neff™s presence 
during their time with the Company.  Parker, however, had seen Neff 
lose his temper in spite of his 
general mild mannered disposition and 
demeanor. 
28 Neff admitted that when he made the remark, Parker and Tomblin 
looked at him ﬁkind of strangeﬂ and 
then they too started laughing.  
Nunn told them he was kidding.  According to Nunn, Parker and 
Tomblin then jokingly threatened him. 
29 This allegation corresponds to and is substantially extensive with 
Objection 7. 
30 Tomblin essentially corroborated 
Parker and differing only in re-
spect to the number of other employees who were within earshot of the 
remarks.  That is, he observed only two to four employees, some by the 
door and some in the back of the (a
mbulance) unit, and that he thought 
that Neff was only perhaps addressing Parker in terms of the previously 
discussed physical threats. 
31 According to Parker, the empl
oyees were Tomblin, Trudy Shep-
herd, several employees from the b
illing department, and three to four 
employees in uniforms (presumably paramedics or EMTs) there to 
vote. 
32 Neff seemed to be saying that, in his view, the employees should 
be responsible, meaning careful and 
accountable, in the operation of the ambulances. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 470The General Counsel contends 
that Neff™s statements on the dates in question were violative of the Act.  Specifically, the 
General Counsel argues that Neff™s threats, irrespective of his 
ﬁjokingﬂ intent, was unlawful n
onetheless because a comment 
of this type could create an undercurrent of coercion in the 
minds of the employees.  As to the March 12 statement, the 
General Counsel submits that Neff™s comment about the em-
ployees paying for damage to their vehicles, something they 
were not required to do prior to the union campaign, constitutes 
an unlawful threat of loss of benefits and/or change in working 
conditions linked to the Union™s campaign or being voted in.  
The General Counsel argues that 
Neff, as the maintenance su-
pervisor, clearly was in the position of making such a recom-
mendation to management and, therefore, his comments could 
be particularly coercive and, at the least, interfered with the 

employees™ freedom to choos
e their representative. 
With respect to Neff™s physical
 threats, the Respondent ar-
gues that these were, in essenc
e, harmless or innocuous.  The Respondent points to numerous w
itnesses who testified that 
Neff was basically a ni
ce guy, mild-mannered, amicable, and a 
great kidder, as well as the extr
eme difference in physique be-
tween ParkerŠ6 feet 4 inches and around 300 poundsŠand 
NeffŠ5 feet 9 inches and around 185 poundsŠto discredit the 
charge that Neff was serious in his threat to physically harm 
them, as alleged by Parker an
d Tomblin.  The Respondent also 
submits that Parker and Tomb
lin should not be credited over 
Neff who denied that he made any references to the Union on 
March 12 as he was so instructed by management. 
Contrary to the Respondent, I found Parker and Tomblin 
highly credible witnesses.  I note that at the time of the hearing 
both men were current employees 
and, to me, their testimony 
has a somewhat enhanced credibility.  I note also that with 
regard to the physical threats, Neff himself admitted to making 
the remarks Parker and Tomblin attributed to him.  He simply 
disagreed with intent of his uttera
nce.  Thus, with regard to the accuracy of Parker and Tomblin™s testimony, nothing can be 

taken from them.  Parker and Tomblin™s testimony regarding 
the payment by employees for damages to company vehicles 
has the ring of truth to it, since even Neff admits that he had 
openly made comments to the 
employees about assuming re-
sponsibility for their actions, pres
umably their accidents with 
company ambulances.  As to Neff, I was not altogether im-
pressed with his testimony rega
rding these charges, although he 
certainly was not totally incredible.  To his credit, Neff admit-
ted he made the physical threat remarks.  However, in signifi-
cant aspects, Neff™s testimony was 
less than forthright, hesitant, 
somewhat evasive, and clearly overly protective of manage-

ment.  To me, he obviously trie
d to minimize his remarks in a self-serving way.  On balance, 
I believe Parker and Tomblin™s 
version of their encounter with 
Neff and especially the remarks 
attributed to him by them. 
As to the physical threat remark
s by Neff, superficially, they 
seem harmless and perhaps becau
se of the disparity in phy-
siques between Neff, Parker, and Tomblin,
33 the threat potential 
seems somewhat ludicrous.  However, in my view, Neff™s abil-
                                                          
                                                           
33 It should be noted that Tomblin also was a good-sized man, con-
siderably larger than Neff, though not as big as Parker.  Clearly, there 
was a physical mismatch between Neff and these two men, leading me 
to conclude that neither Parker nor 
Tomblin were in reasonable fear for 
their personal safety.  However, this is not controlling, as explained 
above. 
ity to carry out his threat is 
not controlling, and Parker and 
Tomblin™s reactions are not controlling.  The question is 
whether in context, Neff™s co
nduct posed an impermissible 
coercive effect on the employees 
who, within about 2 days of 
the physical threats, were about to exercise their rights to 
choose a representative.  I first 
note that, while not charged in 
the complaint, Neff, according to Parker, also approached him 
during the organizing campaign 
and in casual conversation 
said, ﬁSo you started the union, you bad boy you.ﬂ  This 

prompted Parker to ask Neff where he got that idea of his in-
volvement and who told him.  Neff told Parker that no one had 
told him but went on to say that
 we (the Respondent) had sev-
eral names they suspected were union instigators and provided 
the names.
34  Clearly, Neff™s comments could cause employees 
to feel that their activities were being surveilled by manage-
ment and could promote a coerci
ve atmosphere in the critical 
period.  Then too, another EMT 
employee, Mascavage, testified 
that Neff asked him how he felt about the Union, ﬁif we were 
for or against it.ﬂ
35  Neff, by his own testimony, was instructed 
not to discuss the Union by th
e Respondent™s ma
nagement not only on election day but also as much as a month before the 
election, and he also surely attended the electioneering classes 
management convened for supervis
ors and, therefore, presuma-
bly was apprised of the need to
 preserve the laboratory condi-
tions of the campaign and the elect
ion process.  Yet, in seeming 
defiance of instruction, good sense, and propriety, Neff did just 

the opposite.  In my mind, he did so with the intent to influence 
the employees.  I note that in 
spite of Neff™s protestations of 
indifference to the Union the record clearly shows his antipathy 
for the Union, as evidenced by not only the comments he made 
but also his violation of management™s instructions not to dis-cuss the Union during the critical time frame. 
Neff was a supervisor who occ
upied a significant and vital position with the Respondent.  He repaired and maintained the 
vehicles on which the employees 
depended for their livelihood.  
Neff was respected and well liked by the employees.  There-
fore, his views were capable of
 persuading and influencing the 
employees.  Thus, I agree w
ith the General Counsel (and 
Charging Party) that Neff™s physical threats underscored his 
union animus and, while he coul
d not (and probably would not) 
carry out his threat, in context, his threats were calculated to 
coerce and reasonably could be said to have the tendency to 
interfere with the employees™ free exercise of their Section 7 
rights; International Door, 303 NLRB 582 (1991); 
Great Dane Trailers, 293 NLRB 384 (1989).  In likewise, Neff™s statements 
that employees would be require
d to pay for damages to the 
Respondent™s vehicles involved in accidents, in my view, were 

either a threat of a loss of a benefit and/or a threatened change 
in working conditions calculated by Neff to coerce the employ-
 34 Neff identified several persons.  It is interesting to note here that 
alleged discriminatee Wallace was no
t mentioned as one of these union 
organizing suspects. 
35 Mascavage further testified that Neff™s expressed opinions about 
the Union vacillated depending on the response of the person ques-
tioned.  If an employee was for the Union, Neff was for it; if the em-
ployee were against, then Neff was against the Union.  It is noteworthy 

that Mascavage identified an employ
ee, John Hotarick, as an adamant 
union supporter, and Neff identified Hotarick as a suspected union 

supporter.  Although the Respondent 
was not charged, the General 
Counsel seeks a finding of a violation of the Act by dint of Neff™s inter-
rogations.  This issue will be dealt with in a separate section of this 
decision. 
 MEDIC ONE, INC. 471ees and reasonably could have that intended effect.  
Hartman Mechanical, Inc
., 316 NLRB 395 (1995);36 Milford Plains
, 309 NLRB 942 (1992).  I would conclude that by threatening to 
physically harm employees and 
requiring them to pay for dam-
age to company vehicles if the employees selected the Union as 
their collective-bargaining repr
esentative, the Respondent co-
erced and interfered with the employees™ Section 7 rights, in 

violation of Section 8(a)(1) of the Act. 
C.  The Union™s Objections to the Election: The Excelsior  
List Objections 
On a petition filed on February 
10, 1999, and pursuant to a 
stipulation for certification on consent election executed by the 
parties and approved by the Regional Director for Region 9, an 
election by secret ballot 
was conducted on March 12, 1999, 
among the employees in an appropriate unit.  At the conclusion 
of the election, the tally of ballo
ts showed that of approximately 
162 eligible voters, 119 ballots castŠ50 were for the Union, 69 

were against, and 10 ballots were challenged.  The challenges 
were insufficient to affect the election™s results. 
 1.  Discussion of Objection 1 
 The Union™s Objection 1 alleged that the Respondent inter-
fered with the election and improperly affected the results of 
the election by failing to provide an accurate list of the em-
ployee names and addresses.  Th
e Union™s Objection 2 alleges 
that the Respondent interfered w
ith and improperly affected the 
results of the election by omitting eligible names from the 
Ex-celsior
 list.  In support of these objections, one witness, Marc 
Pinkas, testified on behalf of 
the Union.  The Respondent pre-
sented its director of human resources, Anthony Stagge, as its 
sole witness. 
The Union contends that of the 162 addresses provided by 
the Respondent, a total of 21 were incorrect and, in addition, 
the Respondent omitted the names of two other employees.  At 
the hearing, the Union introduced
 copies of only 19 envelopes 
returned by the Post Office for 
address corrections (C.P. Exhs. 2 and 3), noting that the addresses on the returned envelopes 
were taken from the list supplied by the Respondent.  The 19 
returned envelopes are part of 21 incorrect addresses in conten-
tion.37 According to the Employer™s 
director of human resources, 
Anthony E. Stagge, the 
Excelsior
 list that was submitted to the 
NLRB in connection with the el
ection conducted on March 12, 
1999, was compiled from a computer database at the Respon-
dent™s Cincinnati headquarters.  Stagge testified that these are 
                                                          
 36 The Respondent, in its brief at p.
 18, alluding to the allegation in 
part 5(d) that the offending statement related to the requirement of 
employees to pay their deductible amount on insurance claims and the 
General Counsel™s proof that employ
ees would be required to pay for 
damages to the vehicles, argues that the General Counsel did not prove 
this charge.  I would find that ther
e was a variance between the charge 
and the proof.  However, I would c
onclude that the variance was de 
minimus, as there is little or no subs
tantive difference in the charge and the proof adduced.  
Vulcan Hart Corp.
, 248 NLRB 1197 (1980).  
Moreover, the Respondent has not asse
rted any prejudice attributable to 
the variance, and the Respondent has fully taken advantage of the op-

portunity to defend against the charge.  Accordingly, I would conclude 
that any variance regarding this part 
of the complaint is not fatal, and 
the General Counsel has met her burden.  
Custom Window Extrusions
, 314 NLRB 850 (1994). 
37 It is noteworthy that the Union 
received some of the returned en-
velopes as early as March 1, 1999.  
the same addresses used by 
the Respondent during the cam-paign and by its human resources
 department pursuant to its 
normal business operations.  (R. Exh. 3.) 
According to Stagge, the Re
spondent received a fax trans-
mission from the Union on March 8, 1999, requesting an accu-
rate list of eligible employee
s, including the employees whose 
mail was returned.  Based on the Respondent™s own returned 
mailings prior to receiving the March 10, 1999 fax from the 
Union, the Respondent knew that the Excelsior
 list contained 
some incorrect addresses.  On
 March 10, 1999, the Respondent 
hand-delivered to the Union an updated listing of the employ-
ees™ addresses.  (R. Exh. 5.) 
On March 10, 1999, the Union sent another fax to the Re-
spondent the next morning listing two additional employees 
whose mail had been returned due to inaccurate addresses.  (R. 
Exh. 6.)  On March 11, 1999, the Respondent faxed to the Un-
ion updated addresses for the two employees.  Stagge admitted 
that throughout this period the Respondent, at its own initiative, 
did not attempt to rectify the 
situation by providing corrected 
addresses to the Board. 
Discussion 
By execution of the stipulation for consent agreement, the 
Respondent agreed to be bound by the Board requirement that 
the employee list be forwarded within 7 days of approval of the 
agreement.  
Bishop-Hansel Ford Sales, Inc.
, 180 NLRB 987 
(1970); Rockwell Mfg. Co
., 201 NLRB 358 (1973).  Within 7 
days after the Regional Director
 has approved a consent elec-tion agreement, an employer must file with the Regional Direc-
tor an ﬁExcelsior
 listﬂŠan election eligibility list containing the 
names and addresses of all eligib
le voters.  The Regional Direc-tor must then make this information available to all parties.  
Excelsior
 Underwear, Inc
., 156 NLRB 1236 (1966). 
The Respondent, at the hearing, attempted to show that some 
of the names contained in the 
Union™s March 8, 1999, fax list-ing employees who had their mail returned were no longer in 
the Employer™s employment as of the payroll eligibility date, 

January 30, 1999.  In particular, the Respondent maintained 
that of the 17 named employees, at least 3ŠJohn Roland, Dar-
lene Thompson, and Christopher ShepherdŠwere not eligible voters at the time of the payroll eligibility date.  Therefore, the 

Respondent contends that the in
correct addresses given to the 
Union in the final 
Excelsior
 list (R. Exh 3) could not affect the 
election.  Assuming, arguendo, that the three were ineligible, 
there remain, nonetheless, 14 
other employees (or approxi-
mately 8.6 percent of the total) whose addresses were inaccu-
rate. Therefore, whether and to what extent these inaccurate 
addresses may be said to have
 legal consequence must be 
considered. 
First, under Excelsior
, supra, an employer™s failure to furnish 
a voter eligibility list in a substantially correct manner is 

grounds for setting aside an el
ection if proper objections are 
filed.  In determining whether an election should be set aside 
based on an employer™s failure 
to satisfy the requirements of 
the Excelsior
 rule, the Board does not apply the rule on a me-
chanical or per se basis.  
Telonic Industries,
 173 NLRB 588 
(1968).  Instead, the basic test is one of ﬁsubstantial compli-

ance.ﬂ  
Program Aids Co., 163 NLRB, 145 (1967).  Signifi-
cantly, a minor deviation from the rule does not necessarily 

require setting aside the election.  
Telonic Industries, 
supra. Moreover, the Board evidently views mere inaccuracies in 
names and addresses of eligible 
voters as a less serious matter 
than the total omission of names 
and addresses, and this distinc-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 472tion is given effect in determining where the employer had 
substantially complied with the 
Excelsior
 rule.  Thrifty Auto 
Parts, 295 NLRB 1118 (1989).  Notably, the NLRB has indi-
cated that el
ections should not be set as
ide because of inaccura-
cies as long as the employer was not grossly negligent and 
acted in good faith in supplying the required information.  
Texas Christian University
, 220 NLRB 396 (1975).
38 Most recently in 
Mod Interiors, Inc
., 324 NLRB 164 (1997), the Board ordered a new election in the absence of bad faith, 
where the original 
Excelsior
 list contained a significant number 
of 40 percent inaccurate addresses; a corrected list was only 
available to the union 8 days before the election; and the elec-
tion was decided by a close margin.  In 
Mod Interiors
, the 
Board seemingly gave less credence to the employer™s good-
faith attempt to provide an accurate list.  Rather, the Board 
noted that, ﬁThe Excelsior
 rule is not intended to test employer 
good faith or ‚level the playing field™ between petitioners and 
employers, but to achieve importa
nt statutory goals by ensuring 
that all employees are fully informed about the arguments con-

cerning representation and can freely and fully exercise their 
Section 7 rightsﬂ (id. at 164).  Clearly, to the Board, the high 
percentage of inaccurate addresses overrode the employer™s 
claim of good-faith compliance with the rule. 
However, based on my research, the Board has yet to find 
that an address inaccuracy rate below 40 percent constituted 
insubstantial compliance.  For instance, in 
Lobster House, 186 NLRB 148 (1970), inaccuracies on the 
Excelsior
 list were found to be of an insubstantial natu
re to affect the results of the 
election, when 20 out of 97 addresses were erroneous (a 16-
percent error rate).  Similarly, in 
West Coast Meat Packing Co
., 
195 NLRB 37 (1972), where 22 percent of addresses on the 
Excelsior
 list was deemed inaccurate, the inaccuracies were not 
found to be substantial enough to require setting aside the elec-
tion.  In that case, the addresses had been drawn from the W-4 
forms completed by employees.  In 
Days Inns of America
, 216 
NLRB 384 (1975), 13.2 percent of voter addresses were incor-
rect, those addresses also havi
ng been drawn from employee 
personnel forms.  In Fountainebleau Hotel Corp., 181 NLRB 1134 (1970), the Board found substantial compliance with the 
Excelsior
 requirement despite inaccuracies on the list which 
involved 18 percent of eligible voters.  In 
Women in Crisis 
Counseling, 312 NLRB 589 (1993), there was a 30-percent 
inaccuracy rate, and the Board ruled that the employer had 

substantially complied with the requirements of the 
Excelsior
 rule by providing the full names and addresses of all the eligi-
ble voters it had on file. 
It should be noted that in all these cases, there was no show-
ing of bad faith or gross negligence, and the errors involved 
inaccuracies and not the omission of eligible voters from the 
list.  Notable also in some of these cases, the vote was close 
enough to have been possibly affected by the number of errors 
on the list.  For instance, in 
Lobster House, the vote was 27 yes 
and 41 no; in West Coat, the vote was 17 yes and 19 no; in 
Fountainebleau
, the vote was 125 yes and 138 no. 
                                                          
 38 The Board has noted that a finding of bad faith is not a precondi-
tion for the conclusion that an employer has failed to comply substan-
tially with the rule.  
North Macon Health Care Facility, 315 NLRB 359 
(1994).  Furthermore, the Board has stated that it has long recognized 
that the rule is prophylactic, so th
at ﬁ[e]vidence of bad faith and actual 
prejudice is unnecessary because . . . the potential harm from list omis-
sions is deemed sufficiently great to
 warrant a strict rule that encour-
ages conscientious efforts to comply.ﬂ  
Thrifty Auto Parts
, supra. 
In Bear Truss, Inc
., 325 NLRB 1162 (1998), decided after 
Mod Interiors, supra, the error rate was 14 percent and the elec-
tion was close.  Nonethele
ss, the Board held that 
Mod Interiors did not establish a bright line rule automatically overturning the 
results of an election where the number of inaccuracies on the 
Excelsior
 list exceeded the margin of the vote.  
Bear Truss, supra.  Furthermore, the Board maintained that 
Mod did not specifically overrule previous case law where inaccuracies in 
the Excelsior
 list are involved.  The Board reasoned that al-
though at first blush such a rule w
ould seem to be reasonable, it 
would require that if there was one inaccurate address and the 
election was decided by one vote, 
that the election be set aside, 
even if the inaccuracy rate was only 1 percent or less. 
Thus, it would seem that the Board applies the substantial compliance rule on a case-by-case basis and not by simply 
employing mathematical percentages to arrive at a determina-
tion of whether an election should stand or be set aside because 
of inaccuracies in the list provided by an employer. 
As to the instant case, if one assumes that the Union was 
given 21 inaccurate addresses, then the percentage of error is 
approximately 12.96 percent; 19 
inaccurate addresses produces 
an 11.72-percent error rate; and 14 inaccurate addresses equal 
approximately 8.6 percent.  Furt
hermore, it is undisputed that 
the corrected list was received by the Union only 2 days prior 

to the election, and the inaccuracies as alleged in the 
Excelsior
 list were greater than the 19-vot
e difference for the Respondent and against the Union. 
Thus, under the extant circumst
ances, this elect
ion could be 
described as close and the inform
ation not received by the pos-
sibly 21 employees may have im
peded a free and informed 
choice among the electorate.  As the Board has suggested, it 
would be anomalous indeed for the Board to certify results of 
elections conducted without compliance with the 
Excelsior
 rule because such elections do not ensure that employees are fully 
informed about the arguments concerning representation and 
thus are not able to exercise fully their Section 7 rights.  
North Macon Health Care Facility
, supra.  Nevertheless, to date, the 
Board has been unwilling to find in the absence of bad faith 
that below a 40-percent inaccuracy rate in the addresses consti-
tuted insubstantial compliance, even when the vote was close 
enough to have been possibly affected by the number of errors 
on the list.  Furthermore, in the case at hand, there seems to be 
no evidence that the Employer acted with bad faith or gross 
negligence. 
The Board has stated that when an employer is presented 
with a report that numerous employ
ees had failed to receive its 
mailings, the employer is obligated
 to use its best efforts to 
furnish corrected addresses, especially if the employer had a 
policy that employees were required to report address changes.  
Laidlaw Medical Transportation
, 326 NLRB 925 (1998). 
On this record, the Respondent had knowledge that its 
Excel-
sior list contained some incorrect 
addresses and did not attempt 
on its own to rectify the situatio
n by providing a corrected list 
to the NLRB.  However, the Respondent also relied on the 
same list during the campaign and,
 therefore, gained no advan-
tage by failing to correct the inaccuracies.  There was no evi-

dence offered to show that the 
Employer routinely sent mail to 
its employees, which would put the Respondent on notice of a 
need to correct its records.  Further, there is nothing of record 
to show that the Employer did not provide the most accurate 
addresses for its own records.  On balance, thus, it does not 
seem that there is sufficient evidence to establish that the Re-
 MEDIC ONE, INC. 473spondent acted with bad faith or, at a minimum, with gross 
negligence.  Ultimately, the 
Respondent did make some at-
tempts to comply with the requirements of the 
Excelsior 
rule.  Because it has not been sufficiently demonstrated that the Re-
spondent failed to substantially comply with the 
Excelsior
 rule regarding the claimed inaccuracies in the lease, I would con-

clude that the Union™s Objectio
n 1 should not be sustained. 
 2.  Discussion of Objection 2 
The Board views the omission 
of names and addresses of 
eligible voters from the 
Excelsior
 list as a much more serious 
matter than mere inaccuracies regarding names and addresses.  
In this regard, the Board presumes that an employer™s failure to 

supply a substantially complete e
ligibility list has a prejudicial 
effect on the election without inquiry into the question of 

whether the union may have obta
ined some additional names 
and addresses of eligible employees or whether omitted em-

ployees might have garnered su
fficient information about the 
issues to make an intelligent choice.  
Thrifty Auto Parts
supra.  The Board has stated that an employer, by omitting a substan-
tial number of voters™ names from the 
Excelsior
 list, can defeat 
the very purpose of the 
Excelsior
 rule:  ﬁto further the fair and 
free choice of bargaining representatives . . . by encouraging an 
informed employee electorate a
nd by allowing unions the right 
to access to employees that management already possesses.ﬂ  
EDM of Texaco
, 245 NLRB 934, 940 (1979) (quoting NLRB v. Wyman-Gordon Co., 394 U.S. 759 (1969)). 
In the case of omissions from the 
Excelsior
 list, the Board 
presumes that an employer™s fa
ilure to supply a substantially 
complete eligibility list has a prejudicial effect on the election.  
Thus, the question of whether the omissions were the result of 
bad faith or mere inadvertence
 does not influence the calcula-tion of whether compliance has b
een substantial or not.  Evi-
dence of bad faith is unnecessary in these situations because the 
potential harm from 
list omissions is deemed sufficiently great 
to warrant a strict rule that encourages conscientious compli-
ance.  
Thrifty Auto Parts
, supra.39 Notably, the Board in 
Shore Health Care, 323 NLRB 990 
(1997), while reiterating that ev
idence of bad faith or gross negligence is not required in order to find objectionable an 

employer™s failure to comply with the 
Excelsior
 requirements, 
nevertheless, also took bad faith 
in to account, concluding that 
the omission of 5 percent of
 eligible voters from the 
Excelsior
 list was sufficient to set an election aside where the employer 

had acted in bad faith.  In addition, the Board maintained that in 
circumstances where the omission of names from the list is the 
result of conduct demonstrating 
bad faith or gross negligence 
on the part of an employer, such conduct is a relevant consid-
eration in determining whether the employer has failed to com-
ply with the 
Excelsior
 rule. 
In the instant case, the Union alleges that the Respondent er-
roneously omitted the names of 2 
out of a total of 162, or less than 2 percent, of the eligible voters™ names from the eligibility 

list.  Union Representative Marc Pinkas testified that it was the 
Union™s contention that there were some names incorrectly 
omitted from the 
Excelsior
 list.  However, Pinkas also testified 
that he was unable to recall without his notes the names of 
                                                          
                                                           
39 In 
Thrifty Auto Parts
, omissions of 9.5 percent of eligible voters™ 
names from the eligibility list resulte
d in setting aside the election in 
the absence of bad faith.  A 
similar result was reached in 
Gamble Rob-inson Co., 180 NLRB 532 (1970), where 10 percent of eligible voters 
were inadvertently left off the list. 
these employees and stated not
hing more concerning the mat-
ter.  There was no further evidence submitted by the Union in 

support of Objection 2. 
Thus, based on the credible evidence, first, I am not per-
suaded that the Respondent actually omitted two names from 
the list and, on this ground alone, 
I would not sustain Objection 
2.  However, even assuming, arguendo, that the Respondent 
may have omitted the two employee
s, they represent less than 2 
percent of the eligible voters, which, in my view, is a de mini-
mus omission.  Thus, in my 
view, these possible omissions 
would not be enough to affect the results of the election.  I rec-

ommend that Objection 2 not be sustained. 
D.  The 8(a)(3) Allegation 
The complaint in part 6 alleges, in essence, that on about 
February 25, 1999, the Respond
ent suspended employee Jenni-
fer Wallace because she supported the Union and engaged in 

concerted activities on its behalf, and/or because the Respon-
dent believed that she supported the Union and engaged in 
activities on the Union™s behalfŠall in violation of Section 
8(a)(3) and (1) of the Act.
40  1.  The December 19, 1998 incident 
 It is undisputed that Wall
ace™s suspension was based on events occurring on Saturday, December 19, 1998, while Wal-
lace was on duty but near the end 
of her assigned tour of duty.  
On that day, Wallace, an EM
T working for the Respondent since December 1997 out of the Af
ton station, and her assigned 
partner, Roger Carl, were scheduled to make a ﬁbaby runﬂ
41 near the end of their shift from Cincinnati™s Children™s Hospital 
to Dayton Children™s Hospital.  However, Wallace received a 
call from her grandparents about a 
half-hour before her shift™s 
end and was advised that Wallace™s brothers needed to be 
picked up from a local video arcade after she finished her nor-
mal shift.  Wallace then requested a crew exchange of Phillip 
Hauke,42 the Respondent™s dispatcher, so that she could pick up her brothers.  Wallace advised 
Hauke that the unit they were 
then assigned, No. 570, was not e
quipped to handle a baby run.  
After some discussion, the dispat
cher ordered Wallace and Carl 
to the Mitchell station to pick
 up a vehicle equipped for baby 
transportŠNo. 580.  Wallace and Carl then proceeded to Cin-
cinnati Children™s Hospital.  Ho
wever, on arrival, they were 
told that the baby medical team was not available but was en 
route to the hospital; the Respondent™s dispatcher was informed 
of this.  Wallace then asked the dispatcher if there were a crew 
coming on duty.  She was advised that one was scheduled for 6 
p.m.  Carl contacted the dispatcher and asked whether the on-
coming crew could come to the hospital to relieve him and 
Wallace, since the baby medical team was late and it was ap-
proaching their normal quitting time
.  According to Carl, one of 
the dispatchers approved this request.  Meanwhile, one of the 
 40 This charge mirrors allegations in the report on objections cap-
tioned there as ﬁOther Conduct.ﬂ 
41  A baby run requires that the infant/child be transported in an am-
bulance specially equipped for their care needs, including oxygen cali-
brated for infants (baby air), and an incubator type device called an 
isolette.  There is in addition to the EMT team, a team of medical per-
sons, e.g., doctors and nurses w
ho accompany and tend to the child 
from beginning to end of the transport.  The EMTs render no medical 
assistance to the child and generally act as drivers only. 
42 Hauke did not testify at the hearing.  However, I have credited 
Roger Carl, Wallace™s partner on that
 day, who explained his contact 
with dispatcher Hauke and the ot
her dispatchers who were named. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 474baby team members had shown 
up and the other was still en 
route.  Around 6Œ6:15 p.m., the 
other medical team member 
showed up and the dispatcher advised Carl that one member of 
the oncoming ambulance crewŠCha
rlotte WellsŠhad clocked 
in and that as soon as her part
ner, Mike Hamlin, arrived, the 
crew would be sent to the hosp
ital to relieve Carl and Wallace. 
Meanwhile, Wallace explained to the medical team member 
that the run was going to keep 
her on duty past 
her quitting time 
but that there would be another ambulance crew relieving them.  

The team members told Wallace and Carl that the child in Day-
ton was stable and was only bei
ng transported to Cincinnati for 
an evaluation.  Carl and Wallace then recontacted the dis-
patcher and were advised that the oncoming crew was being 
dispatched to the hospital.  According to Carl, the now-
assembled baby team, once told
 this, asked if the oncoming 
crew was anywhere near the rout
es they would take to Dayton 
and, if so, suggested that the crew exchange be made en route.  
Wallace and Carl contacted the dispatcher about the where-
abouts of the oncoming crew and were advised that the crew 
was just past a BP gasoline stat
ion en route to Cincinnati Chil-
dren™s Hospital.  Carl asked the dispatcher to advise the oncom-
ing crew to go back to the gas st
ation and await their arrival for 
the exchange; the dispatcher, acc
ording to Carl, approved this 
request.  Wallace, Carl, and the baby medical team proceeded 
to the BP station. 
However, as Carl and Wallace were approaching the gas sta-
tion, the dispatcher paged them and told them that the antici-
pated crew exchange violated company policy and if they com-
pleted the exchange they would be subject to disciplinary ac-
tion.  With this, Wallace was unsure about completing the ex-
change.  However, since she reasoned that she was only a quar-
ter a of mile from their rende
zvous, she decided to meet the 
other crew there and see what the others wanted to do. 
Upon Wallace and Carl™s arrival at the BP station, in spite of 
the warning, the crew exchange was completed.  The medical 
team was taken to Dayton by 
the oncoming crew, Wells and 
Hamlin, to pick up the child.
43  2.  The aftermath of the December 19 crew exchange 
 After the crew exchange, Wallace and Carl proceeded to the 
Sycamore station to drop off Carl.  While there, Wallace and 
Hauke argued with each other, w
ith Hauke claiming that he had not approved the exchange.  Th
en Hauke advised that Sakel 
was on the telephone and wanted to speak to her. Sakel in-
structed Wallace to give him a written report by the next Mon-
day morning.  Wallace then proceeded to the Afton station and 
decided she needed to speak to Sakel.  She asked the dispatcher 
there to have Sakel call her.  Sakel returned her call and in that 
conversation Wallace and he disc
ussed the incident more at 
                                                          
                                                           
43 The circumstances surrounding the decision to complete the crew 
exchange are not entirely clear.  
Wallace and Carl said they received 
the page from the dispatcher about
 the possible violation of company 
policy before the actual exchange.  Ch
arlotte Wells testified that she did 
not receive the policy violation page until after the exchange and did 
not recall her partner saying at the BP station, ﬁit™s their ass now, Phil 
Hauke has approved the crew excha
nge,ﬂ as asserted by Wallace.  
Hamlin did not testify.  Carl could only recall that Wallace, on a special 

radio channel with the Wells crew be
fore the exchange, in effect said 
we are already in trouble and might as well do the exchange.  On bal-

ance, I would credit Wallace and Carl 
on this point and conclude that all parties involved in the exchange were advised prior to the exchange 
that they were violating company policy and faced disciplinary action. 
length.  Wallace questioned the vi
olation because the policy in 
question related to crew exch
anges with patients on board, which was not the case in her s
ituation; Wallace also argued 
that the baby team nurse approved the exchange, as well as 
Hauke.  Sakel was not persuaded by her argument and advised 
her that more than likely, sh
e would be suspended.  Sakel scheduled a followup meeting with her for the following week.  
Wallace, having given a copy of her written statement
44 to 
Kenneth Crank, her night shif
t commander, on Tuesday, De-
cember 23, met with Sakel, Crank, and Gregory Garrison, the 
ALS supervisor, during Christmas week.  Sakel explained to 
Wallace that they were meeting to deal with the December 19 
incident.  After some discussion, Sakel advised Wallace that 
she was going to be suspended for violation of the Company™s 
transport policy but that her suspension would not take effect 
until after the holidays.  For her part, Wallace did not agree 
with Sakel™s assessment of the 
violation, mainly because she 
felt that the exchange was approved and there was no patient on 
board at that time. 
Wallace received her suspension notice on February 25, 
1999,45 from Garrison and William Sh
epherd, as witnesses at 
the Afton station.  None of th
e other employees directly in-
volved in the crew exchange received any discipline.
46  The General Counsel (and Chargi
ng Party) contends that Wal-
lace was unlawfully suspended primarily because of the sus-
pected involvement of her and her boyfriend, Michael Morri-
son, in the union organizing campaign.
47  The General Counsel 
 44 Wallace™s written report is 
contained in G.C Exh. 3. 
45 Wallace™s disciplinary notice, contained in G.C. Exh. 4, is dated 
February 9, 1999, and states that
 Wallace violated company policy 
regarding a midtransport crew exchange on December 19, 1998.  Wal-
lace was suspended for a minimum of four shifts without pay, to be set 
by the Company.  Ultimately, Wallace was suspended on March 3, 4, 
10, and 11Ša total of 40 hours. 
46 Wells was doubtful about what disc
ipline she might have received, 
claiming that she was talked to and informed by persons whose names 

she could not recall that the incident was on her record; she also was asked to write up the incident by the dispatcher; but she did not ever do 
this.  Wells also said Hamlin was asked to write a report but does not 
know whether he did.  Carl also talked to Sakel who directed him to 
write a report, which he did.  Carl also met with Sakel on the Monday 
after the incident and discussed it. 
 According to Carl, Sakel basically 
felt that Wallace was mainly at fault and promised to investigate the 
matter; Sakel never disciplined him.
  Carl specifically denied ever 
receiving a letter dated February 4,
 1999, purporting to discipline him 
(see G.C. Exh. 5) for the December 19 incident.  However, another 
employee, Michael Morrison, Wa
llace™s boyfriend and then a dis-
patcher and EMT, was disciplinedŠdischargedŠfor his part in this 
incident in mid-January 1999. 
47 Morrison was called by the Respondent and testified at the hear-
ing.  Morrison, a former employee, 
was given a verbal and later a writ-
ten reprimand in early January 1999 fo
r interference with another detail 
because of his involvement with Decem
ber 19 incident.  He was told at the time that any discipline would 
be administered after the holidays 

because Sakel did not like to impose a discipline at the holiday time.  
Morrison™s written notice informed him that he would be terminated 
within 30 days.  His last day at the Company was around mid-January.  
Morrison was a supervisor with the RespondentŠlead dispatcherŠ
during the Union™s first organizing campaign.  At the time of Wallace™s 
discharge, he was no longer dispatching but was an EMT driver.  He 
claimed to have been demoted fo
r complaints about the Company™s 
policies and saying that he would li
ke to see a union come in.  How-
ever, while Morrison was familiar with the Union, he was not involved 

in any organizing activities nor was he aware of any union activities 
before or after the December 19 incident. 
 MEDIC ONE, INC. 475readily concedes that Wallace was not involved in the union 
organizing activities, did not sign 
an authorization card, and, in 
fact, was not even aware of the union campaign until she re-

turned to work from a surgery on about February 13, 1999.  
The General Counsel acknowledges
 that, at most, Wallace sup-ported the Union and only discussed it with other nonmanage-

ment employees.  The General Counsel argues that the Respon-
dent, however, believed she was a strong union supporter.  In 
support of her position, the General Counsel points to the testi-
mony of Nunn who testified that around February 23 Shepherd 
volunteered in a conversation about the union campaign that 
Michael Morrison was heading up the campaign and that Wal-

lace, then dating Morrison, was going to head up the Union.
48  The General Counsel further submits that the Respondent™s 
animus toward the Union was clearly evident by statements 
Shepherd made to employees on
 February 23 and 24.  Addi-
tionally, Neff™s physical threat
s and his informing employees 
that they would have to pay fo
r vehicular damages were clearly 
hostile and connected to the Union™s possibly winning the elec-

tion.  Moreover, the General Co
unsel argues that the timing of 
the disciplinary action, February 
6, approximately 3 days after 
the Respondent™s receipt of the Union™s election petition, sug-
gests an unlawful motive underlying the discipline of Wallace. 
The Respondent contends, in e
ssence, that Wallace was sus-
pended, although belatedly, be
cause she knowingly violated 
company policy.  Moreover, Wallace was told of the Respon-

dent™s decision by telephone on the 
day of the violation and in a 
subsequent meeting about a week later.  The actual suspension 
was not implemented because of Sakel™s concern for his em-
ployees during the holiday season
.  The Respondent admits that 
the entire month of January passed by with no action by man-

agement on the matter but that this was due to a misunderstand-
ing by Sakel and Supervisor Crank regarding who was to fol-
low through on Wallace™s disciplin
e.  The Respondent asserts 
that delivery of the notice to 
her was delayed until February 25 
because of Wallace™s being on sick leave, Crank™s difficulty in 

reaching her, and the press of other business;
49 the Respondent also suggests that delivery wa
s delayed possibly because Wal-
lace was trying to evade mana
gement™s™ attempt to give her 
written discipline.
50  The Respondent subm
its that the decision 
                                                          
                                                                                             
48 Wallace confirmed that on about February 24, Nunn relayed 
Shepherd™s conversation to her. 
 The General Counsel also notes 
Lewis™ conversation with Shepherd in
 which Shepherd said that he had 
heard through the grapevine that if 
the Union were voted in, Wallace 
would be the union representative.  (Tr. 19.) 
49 Crank testified at the hearing that he investigated the Wallace in-
cident but was under the impressi
on that Sakel had already handled 
Wallace™s discipline when he was approached by Sakel regarding the 
status of Wallace™s case on February
 4.  Crank prepared Wallace™s 
formal discipline on February 9 becau
se he was out of the office on 
February 5; February 6 and 7 fell 
on the weekend; and he was out of 
the office on February 8.  Wallace 
was on sick leave from February 9 
through the 12 and returned to work on 
February 13.  Cr
ank, because of his duties and schedule, found it di
fficult to catch Wallace, and ulti-
mately ALS Supervisor Garrison was to
ld to give her the notice.  Crank 
believed that Garrison gave Wallace th
e notice on February 29.  (Note:  
February had only 28 days in the 1999 calendar year.) 
50 Laurie Waldron, an EMT at the 
Afton station, testified that she 
worked with Wallace from November 1998 through May 1999 and that 
some time during the first of the year, Garrison and Shepherd were 
looking for Wallace at the station and Wallace, contrary to her normal 
routine, and procedure left the station by way of the side door.  Wal-
dron was not sure of the date in 1999 or whether Wallace had not been 
dispatched or otherwise notified that management was looking for her.  
to suspend Wallace was made prior to its actual awareness of 
the Union™s organizing efforts. 
 Wallace herself admitted she 
engaged in no activities supportiv
e of the Union and, at the 
time she received notice of he
r suspension, the Respondent knew nothing of her support of the Union.  In short, the Re-
spondent contends that Wallace 
was not suspended because of 
union involvement, support, or activities first because she was 
not involved with the Union and its activities, at least as far as 
the Respondent was aware.  Rather, her suspension was solely 

based on her violation of company policy. 
 Legal Analysis and Conclusion
 of the 8(a)(3) Allegations 
 Section 8(a)(3) of the Act makes it an unfair labor practice 
for an employer to discriminate in regard to hire or tenure of 
employment, or any term or co
ndition of employment, to en-
courage or discourage membership
 in any labor organization 29 
U.S.C. §158(a)(3). 
Preliminary to determining whether an employer has dis-
criminated against an employee in violation of Section 8(a)(3) 
or Section 8(a)(1) of the Act, the Board has held that the Gen-
eral Counsel must first make a prima facie showing sufficient to support the inference that the protected activity(ies) of the 
employees was a motivating factor
 in the employer™s decision 
to discipline or discharge her.  
If this is established, the burden 
then shifts to the employer to demonstrate that discipline or 

discharge would have occurred irrespective of whether the 
employee was engaged in protected activity.  
Wright Line, 251 
NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 1981).  
It is also well settled, however, that when an employer™s stated 
motives for its actions are found 
to be false, the circumstances 
may warrant an inference that the true motive is one that the 
employer desires to conceal.  The motive may be inferred from 
the total circumstances proved.  Moreover, under certain cir-
cumstances, the Board will infer animus in the absence of direct 
evidence.  That finding may be inferred from the record as a 
whole.  Fluor Daniel, Inc.
, 304 NLRB 970 (1991). 
A prima facie case is made out where the General Counsel 
establishes union activity, employ
er knowledge of that activity, 
animus, and adverse action against those involved, which has 

the effect of encouraging or discouraging union activity.  
Farmer Bros. Co., 303 NLRB 638, (1991).  Inferences of ani-
mus and discriminatory motiva
tion may be warranted under all 

the circumstances of a case, even without direct evidence.  
Evidence of suspicious timing, false reasons given in defense, 

failure to adequately investigat
e alleged misconduct, departures 
from past practices, tolerance of behavior for which the em-

ployee was allegedly fired, and disparate treatment of the dis-
charged employees all support in
ferences of animus and dis-
criminatory motivation.  
Adco Electric
, 307 NLRB 1113, 1123 
(1992), enfg. 6 F.3d 1110 (5
th Cir. 1993); 
Electronic Data 
Systems Corp.
, 305 NLRB 219 (1991); 
Bryant & Cooper Steak-
house, 304 NLRB 750 (1991); Visador Co., 303 NLRB 1039, 1044 (1991); and In-Terminal Service Co., 309 NLRB 23 
(1992). Once the General Counsel has made a prima facie case, the 
burden shifts back to the employer.  That burden requires a 
respondent ﬁto establish its Wright Line
 defense only by a pre-
 Shepherd testified that he and Garri
son tried to give Wallace the notice 
on February 23.  Shepherd said 
that Wallace did not know she was 
wanted and he did not page her or otherwise try to notify her that day.  I 
am not inclined to believe that Wa
llace at any time attempted to evade 
receipt of her disciplinary notice. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 476ponderance of evidence.ﬂ  The Respondent™s defense does not 
fail simply because not all of th
e evidence supports it, or even 
because some evidence tends to negate it.  
Merrilat Industries, 307 NLRB 1301, 1303 (1992). 
Regarding the General Counsel™s
 case, it is clear that Wal-
lace engaged in no activities 
supportive of the Union either 
before or during the critical period.  So, to the extent that the 
charge can be made out, it must rest on the allegation that the 
Respondent believed she was a union organizer and that its 
discipline of her during the critical period was motivated by 
that belief.  This is a hard proposition to accept under the total-
ity of the circumstances in this ca
se.  First, it is clear that Wal-
lace knowingly engaged in co
nduct which she knew possibly 
violated the Respondent™s crew 
exchange policy and its basic 
purpose or objectiveŠavoiding de
lay and interruption of trans-
port service of patients.  That 
there was no patient aboard the 
ambulance and the medical te
am voiced no opposition to the 
exchange does not alter the fact that the child to be transported 
was delayed somewhat by the exchange.  Before the exchange, 
there well may have been some
 confusion about whether the 
exchange was approved, but Wallace was clearly on notice 
before the actual exchange that there was a question.  She was 
told not to effect the exchange and told that disciplinary action 
could ensue.  In point of f
act, the Respondent acted expedi-
tiously and immediatel
y regarding the violation and informed 
Wallace that she would be disciplined by a suspension that was 
similar to that received by other employees who had violated 
the transfer policy.
51  Consistent with management (Sakel™s) policy, Wallace™s discipline merely was postponed until after 

the holidays.  In my view, this was in keeping with traditional 
sentiments associated with Christmas and, as a consequence, it 
is possible that her discipline, 
through inadvertence, could have 
fallen through the cracks during this celebratory time of the 

year.  Plausible also is the possible miscommunication between 
those responsible for administering the discipline and delivery 
of the notice to Wallace.
52  Notably, Wallace herself did not 
actually pursue the status of her discipline (she probably, like 

most people, hoped it would be forgotten) and she was on sick 
leave for a period.  Thus, while the timing of the delivery of the 
discipline seems to be unwise
53 an inference of animus and 
improper motivation is not warranted.  Certainly, the record is 
clear that the Respondent did not want the Union, having previ-
ously resisted it, and as eviden
ced by Sakel™s employee meet-
ings, the Respondent felt that the Company could adequately 
look out for the employees without the Union.  However, I do 
not believe that Wallace™s discipline had any connection with 
the Respondent™s resistance to 
the Union™s organizing efforts. 
The General Counsel™s position rests primarily on Shep-
herd™s queries of em
ployees regarding Wall
ace™s possibly being 
a union leader.  While Shephe
rd seemingly had no qualms 
about talking to the employees about the Union and, contrary to 
the instructions of his management during the critical period, in 
all likelihood communicated his 
opinions to management, he 
had no hand in the decision to discipline Wallace and appar-
                                                          
                                                           
51 See R. Exh. 2, the suspension of Steve Popp on May 31, 1998. 
52 It does seem somewhat odd to me that the Respondent™s manager 
had such difficulty in getting the 
notice to Wallace; she was always 
within radio contact or pager, and yet no one simply paged her in order 
to give her notice. 
53 I am once again mindful that the Respondent conducted training 
for its management regarding the ﬁdo™sﬂ and don™tsﬂ in the context of a 
union campaign and election. 
ently was simply enlisted by management to give her the writ-
ten discipline because he was the onsite supervisor at Wallace™s 
duty station.
54  Thus, in my view, on balance, Shepherd™s erro-
neous belief that Wallace was a union ringleader was based on 

his equally erroneous belief that Wallace™s boyfriend supported 
the Union.  Thus, reduced to its core, the General Counsel™s 
argument is predicated on one erroneous ﬁbeliefﬂ piled on an-other.  The record evidence shows Wallace was not, and nor 

was her boyfriend, ever involved in the Union™s campaign. 
The record also shows that the decision to discipline Wallace 
antedated the union campaign by over a month, and the reason 
for her discipline is based on and justified by a sound business 
policy.  Thus, based on 
Wright Line, the General Counsel did 
not establish, prima facie, that Wallace™s discipline was moti-
vated by her perceived union activities or involvement, and I 
would recommend dismissal of this aspect of the complaint.
55 E.  The Alleged Interrogation of Employees by Neff 
The General Counsel requests 
that Respondent be found in 
violation of Section 8(a)(1) based on testimony of one of the 
Respondent™s witness.  The Genera
l Counsel contends that this 
witness implicated Neff in an unlawful interrogation of em-
ployees during the union campaign 
in the course of my exami-
nation of him at the hearing. 
The record reflects the following exchange between witness 
Paul Mascavage and me (at Tr. 296): 
 BY JUDGE SHAMWELL: Q. Let me just get in, there™s just one question I want 
to know.  You say you know Mr. Neff. 
A. UhŠhuh, Q. Pretty well, and you . . . 
and you™ve dealt with him, 
so you know something of his personality and his way. 
A. Yes, I do. 
Q. Now, during this campaign, did you ever hear him 
speak about the Union? 
A. The . . . he would ask how we felt about the Union, 
if we were for or against. 
Q. He asked you if you were for or against the Union?  
And did he express any of his own opinions to you all re-
garding the Union? 
A. His opinion would waiver depending if you were 
for [or] against.  If you were for it, he would say he was 
for it.  If you were against it
, he would say he was against 
it. Q. So he sort of went both ways of the street? 
A. He went both ways.  He . . . he didn™t want to have 
any conflict with anybody. 
Q. I assume there [were] other mechanics, if he was 
the head. 
A. There . . . there were other mechanics, and he was 
. . . he was the head mechanic. 
 Q. And he would . . . in any discussions about the Un-
ion, your testimony, he would ask whether you were for or 
 54 I have credited Crank™s testim
ony regarding his handling of Wal-
lace™s discipline and his attempts to get the notice in her hands. 
55 If I had found, arguendo, that th
e General Counsel had made out a 
prima facie case, I, nonetheless, am
 persuaded that the Respondent 
would have imposed the suspension fo
r violation of the crew exchange 
policy on Wallace in spite of its beli
ef that she was a union supporter 
and/or engaged in activities on 
behalf of the Union under 
Wright Line
 supra. 
 MEDIC ONE, INC. 477against, and depending on the response of the person ad-
dressed, he would . . . he would make his own response 
pretty much in agreement with them, I guess. 
A. UhŠhuh.  The General Counsel submits th
at although not alleged in the 
complaint these statements are actionable and pose a violation 
of the Act.  She further argues for a finding of a violation as the 
matter was fully litigated in the hearing. 
As noted earlier here, the basic test for violations of Section 
8(a)(1) is whether the complained of conduct, here the state-
ments by the Respondent™s main
tenance supervis
or, reasonably tended to interfere or coerce.  In
strumental to the application of 
the test is the analysis of the c
ontext of the statements, the total-
ity of the circumstances, as it 
were.  The General Counsel sub-
mits that this matter should be adjudicated, contending that it 
was fully litigated.  As to the statements, Mascavage claimed 
that Neff asked various employ
ees about their views on the 
Union.  However, Mascavage wa
s not asked by me or by the 

General Counsel about the particulars surrounding the state-
ment.  Therefore, though Neff may have queried employees
56 and such queries could be unlawful, we know nothing of the circumstances under which he a
llegedly made them.  In other 
words, we know what Neff may ha
ve said but the where, when, 
why, and whom questions remain unanswered.  Therefore, in 
my view, it can hardly be said that this matter was fully liti-
gated. 
Also, there is the matter of what I consider fundamental fair-
ness.  Although Mascavage testified under my examination, the 
General Counsel and the Charging
 Party did not, at the hearing 
or at its conclusion, request an amendment to the charges.  
Thus, to me, the Respondent was not fairly alerted to the possi-
bility that these somewhat nebulous comments would be the 
subject of additional charges.
57  Accordingly, I decline to find a 
violation.  The Objections 
Having found support in the record for certain of the objec-
tions to conduct affecting the resu
lts of the election filed by the 
Union (Petitioner) in Case 9ŒRCŒ17204, namely, Objections 5, 
6, 7, and 8, and having also concluded that such conduct vio-
lates Section 8(a)(1) of the Act, I conclude that the Company 
has interfered with the exercise of employee free choice in the 
election conducted on March 12, 
1999.  Accordingly, I recom-
mend that election be set asid
e and a second election be di-
rected. 
CONCLUSIONS OF LAW 
1. Medic One, Inc. is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2. International Association of EMTs and Paramedics, 
NAGEŒSEIU, AFLŒCIO is a labor
 organization within the meaning of Section 2(5) of the Act. 
3. Medic One violated Section 8(a)(1) of the Act by threaten-
ing employees with loss of wages 
and benefits if they selected 
the Union as their collective-bargaining representative; inform-
ing employees that regularly scheduled wage increases would 
be postponed until after the union campaign and election; 
                                                          
                                                           
56 I am not persuaded to credit Mascavage™s testimony that Neff in-
deed made these statements. 
57 The Respondent™s counsel did not address this point in his brief, 
confirming my belief that his client 
would be unfairly penalized by my 
finding a violation based on this paltry record. 
threatening employees with phys
ical harm if the Union were 
selected as their collective-bargaining representative; and in-
forming employees they would be
 required to pay for damages 
to its vehicles arisi
ng out of accidents. 
4. Medic One did not violate the Act in any other way. 
5. By certain of the unfair practices found here, Medic One 
has interfered with the freedom of choice of its employees and I 
recommend that the election held on March 12, 1999, in Case 9ŒRCŒ17204 be set aside and that a second election be di-
rected. 
6. The aforesaid unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has violated Section 
8(a)(1) of the Act, I recommend that it be required to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
I further recommend the Respondent be ordered to post an 
appropriate notice to employees attached as ﬁAppendixﬂ for a 

period of 60 days in order that
 employees may be apprised of 
their rights under the Act and its obligation to remedy the unfair 
labor practices.  I recommend the notice to employees be 
posted in both English and Spanish. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
58 ORDER The Respondent, Medic One, Inc.
, Cincinnati, Ohio, its offi-cers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Threatening its employees 
with loss of wages and bene-
fits if they select the Union as their collective-bargaining repre-

sentative. 
(b) Informing its employees that regularly scheduled wage 
increases would be postponed until after the union campaign 
and election. 
(c) Threatening its employees with physical harm if the Un-
ion were selected as the employees™ collective-bargaining rep-
resentative. 
(d) Informing its employees that if the Union were selected 
as their collective-bargaining representative, employees would 
be required to pay for damages arising out of accidents involv-
ing company vehicles. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Post at its Cincinnati, Ohio area facilities and stations 
copies of the attached 
notice marked  ﬁAppendix.ﬂ59  Copies of 
the notice, on forms provided by the Regional Director for Re-
gion 9, after being signed by th
e Respondent™s authorized rep-resentative, shall be posted by the Respondent immediately 
upon receipt and maintained for 60 consecutive days in con-
secutive days in conspicuous pla
ces, including all places where 
 58 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
59 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 478notices to employees are customarily posted.  Reasonable steps 
shall be taken by the Respondent to ensure that the notices are 
not altered, defaced, or covered by any other material. 
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER RECOMMENDED that the results of the 
election held on March 12, 199
9, in Case 9ŒRCŒ17204 be set 
aside and that the representation matter be remanded to the 
Regional Director for Region 9 for the purpose of conducting a 
new election, at such time as he deems the circumstances per-
mit the free choice of a bargaining representative. 
 